Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 12/21/2020 has been entered. Claims 1, 6-8, and 18 have been amended. Claims 22-25 have been newly added. Claim 5 was previously cancelled. This leaves claims 1-4 and 6-25 currently pending. 
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-7, 14, 15, 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding (US 3,858,242) in view of Delisle et al. (US 5,496,598).
Regarding claims 1, 7, 18, and 22-25, Gooding teaches a polycarbonate face shield (Gooding col. 2, ln 26-27) formed of two layers of polycarbonate spaced apart from each other to form an air gap (Gooding col. 2, ln 23-30). As one is in front of the other, and an air gap is formed, the outer one may be considered to be a “sacrificial” layer, and the inner one may be considered a “base” layer. Further, Gooding teaches an adhesive element in the form of a polycarbonate spacer coated with adhesive between the two layers of polycarbonate (Gooding col. 2 , ln 23-30).
However, per Applicant’s arguments and Declaration, this spacer with adhesive does not “consist of” an adhesive as it has the additional element of the polycarbonate spacer. Further, 
Gooding and Delisle are related in the field of multi-pane transparent panels with an air gap between the panes and a spacer to form that air gap. Delisle teaches spacing two sheets of transparent plastic (Delisle col. 3, ln 36-40) with a plastic spacer to reduce condensation on the interior of one of the panes (Delisle col. 4, ln 14-16) that is shaped such that there is good adhesion between the spacer and a sealant, such as polyurethane (Delisle col. 5, ln 4-11, 33-40), where the sealant binds both the spacer and panes together (Delisle col. 4, ln 27-35), such that there is a section at the outer edge which is pane/adhesive/pane and yielding an air gap of a thickness with the urethane sealant (Delisle figs 2A,B items 50, 52, 60, 70, 72, and 84), noting that the sealant adhesive acts as a barrier layer to prevent moisture and gas permeation into the dead air space (Delisle col. 5, ln 4-11, 33-40). It would be obvious to one of ordinary skill in the art to modify the spacer of Gooding to be the spacer-with-seal combination of Delisle because this would provide the laminate of Gooding with the benefits of low vapor/gas permeation to the dead air space and reduce condensation on the internal sides of the panes. Further, this arrangement would yield the claimed base layer/adhesive (urethane sealant)/sacrificial layer at the outer edge of the panes. Finally, this would constitute a method of forming a protective shield as each layer is provided and/or directly attached to the respective other layers.
Regarding claim 2, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding further teaches that the base layer may be a single pane (Gooding col. 2, ln 23-30).
Regarding claim 6, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding teaches an adhesive is used in combination with a spacer to form a liquid tight airspace Gooding col. 2, ln 23-30). Gooding shows that the adhesive is on the spacer, and that the spacer is only around the perimeter (Gooding col. 2, ln 23-30; fig 9, item 60; fig 7, item 30). Therefore, the adhesive corresponds to a perimeter of the base layer, and the center portion is devoid of the adhesive component. 
Regarding claim 14, Gooding teaches a frame surrounding the two polycarbonate sheets (Gooding col. 2, ln 45-51).
Regarding claims 14 and 15, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding teaches a frame which extends around the polycarbonate sheets, like the claimed picture frame (Gooding fig 9, 12, items 50, 48).
Regarding claim 21, Gooding in view of Delisle teaches the protective shield of claim 1. Gooding teaches that the frame further comprises a hinge formed of a slot with a pin which allows rotation (Gooding col. 2, ln 52-64), as shown by the Wikipedia entry for Hinge, subheading “barrel hinge”, attached.

Claim 3, 4, 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle, as above for claims 1 and 18, further in view of Ogura et al. (US 6,387,477), in view of Hydrosight “Acrylic vs. Polycarbonate: A Quantitative and Qualitative Comparison” (hereafter referred to as “Hydrosight”, previously provided),  in view of the product datasheet for Lexan™ polycarbonate (hereafter referred to as “Lexan”, previously provided) and as evidenced by the Tech Brief for Palsun® Monolythic Polycarbonate Sheet (hereafter referred to as “Palsun”, previously provided).
Regarding claims 3 and 4, 
Gooding in view of Delisle is silent with respect to the base layer comprising at least three individual polycarbonate layers with a first, second, and third ripple orientation.
Gooding in view of Delisle and Ogura are related in the field of multi-layer polycarbonate sheets forming protective shields. Ogura teaches a protective shield (Ogura col. 1, ln 6-10) formed by providing a first and second polycarbonate layers bound by adhesive (Ogura col. 2, ln 65 to col. 3, ln 9; col. 6, ln 8-13) able to withstand multiple impacts while remaining lightweight and transparent (Ogura, abs). Ogura further teaches an additional third layer of an acrylic resin (Ogura col. 2, ln 28-36). It would be obvious to one of ordinary skill in the art to modify the ‘base’ layer of Gooding in view of Delisle to be a multilayer laminate as taught by Ogura because this would increase the ‘base’ layer’s ability to withstand multiple impacts while maintaining transparency and low weight.
Gooding in view of Delisle and Ogura teaches an acrylic layer to form the third ply, not a polycarbonate, and is silent with respect to the alignment and presence of ripple orientation of the plies of polycarbonate. 
Gooding in view of Delisle and Ogura and Hydrosight are related in the field of polycarbonate and acrylic transparent sheets. Hydrosight teaches that polycarbonate is preferable to acrylic in applications such as riot shields and bullet proof glass (Popular Uses for Polycarbonate) and notes that acrylic is less impact resistant to polycarbonate (Key Characteristics, Acrylic compared to Polycarbonate) as well as that polycarbonate is more bendable and easier to work with than acrylic (Key Characteristics, Polycarbonate compared to Acrylic). It would therefore be obvious to one of ordinary skill in the art to modify the bullet resistant laminate of Gooding in view of Delisle and Ogura by substituting an additional polycarbonate layer in place of the acrylic layer because this would further improve the 
Gooding in view of Delisle and Ogura in further view of Hydrosight remains silent with respect to the presence of ripple and ripple orientation in the polycarbonate layers. 
Palsun teaches that extruded polycarbonate sheets intrinsically possess grain, also called ripple orientation, in the transverse direction relative to the extrusion direction (Palsun, whole document).
Gooding in view of Delisle and Ogura in further view of Hydrosight and Lexan are related in the field of polycarbonate sheets. Lexan teaches that ripple orientation plays an important role in the optical performance of the sheet (Lexan: page 8d). It would therefore be obvious to one of ordinary skill in the art to orient the ripples of the polycarbonate, such as all oriented in the same direction, which would be a first, second, and third orientation, so as to achieve the desired optical performance of the sheet (Lexan; page 8).
Regarding claims 9-13, Gooding in view of Delisle and Ogura, Hydrosight, and Lexan teaches the claimed shield as above for claim 3. Ogura further teaches that the multilayer base layer with thicknesses of 0.1-3 mm (0.004-0.12 inches)(Ogura col. 8, ln 61-62), 3-30 mm (0.12-1.18 inches)(Ogura col. 5, line 66 to col. 6, line 5), and 0.1-3 mm (0.004-0.12 inches)(Ogura col. 11, ln 60-61), respectively. Together these three layers form the “base layer”. This provides for a base layer with a first outer layer, which may be the same or different thickness from the second outer layer, and an interior layer, which is thicker than both. Further, this would provide a thickness relationship of 3/3.2 (94%) up to 30/30.2 (99%) for the lower thickness boundary of the two outer layers and 3/9 (33%) up to 30/36 (83%) for the upper thickness boundary of the two outer layers. Further, one of ordinary skill in the art would have considered the invention to 
Regarding claims 19 and 20, Gooding in view of Delisle and Ogura teaches an acrylic layer to form the third ply, not a polycarbonate, and is silent with respect to the alignment and presence of ripple orientation of the plies of polycarbonate. 
Gooding in view of Delisle and Ogura and Hydrosight are related in the field of polycarbonate and acrylic transparent sheets. Hydrosight teaches that polycarbonate is preferable to acrylic in applications such as riot shields and bullet proof glass (Popular Uses for Polycarbonate) and notes that acrylic is less impact resistant to polycarbonate (Key Characteristics, Acrylic compared to Polycarbonate) as well as that polycarbonate is more bendable and easier to work with than acrylic (Key Characteristics, Polycarbonate compared to Acrylic). It would therefore be obvious to one of ordinary skill in the art to modify the bullet resistant laminate of Gooding in view of Delisle and Ogura by substituting an additional polycarbonate layer in place of the acrylic layer because this would further improve the laminate’s bullet resistance, improve flexibility of the laminate, and improve general workability of the laminate. 
Gooding in view of Delisle and 
Palsun teaches that extruded polycarbonate sheets intrinsically possess grain, also called ripple orientation, in the transverse direction relative to the extrusion direction (Palsun, whole document).
Gooding in view of Delisle and Ogura in further view of Hydrosight and Lexan are related in the field of polycarbonate sheets. Lexan teaches that ripple orientation plays an important role in the optical performance of the sheet (Lexan: page 8d). It would therefore be obvious to one of ordinary skill in the art to orient the ripples of the polycarbonate, such as all oriented in the same direction, which would be a first, second, and third orientation, so as to achieve the desired optical performance of the sheet (Lexan; page 8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle as applied to claim 7, above, and further in view of Snedeker et al. (US 3,622,440)
Regarding claim 8, Gooding in view of Delisle teaches an impact resistant polycarbonate laminate with a fluid and airtight air gap as above for claim 7.
Gooding in view of Delisle is silent with respect to the adhesive being a silyl modified polymer adhesive.
Gooding in view of Delisle and Snedeker are related in the field of polycarbonate safety sheets  (Snedeker col. 10, ln 30-41). Snedeker teaches polycarbonate sheets (Snedeker fig 1-3; col. 1, line 72 to col. 2, line 11; col. 9, ln 8-15; col. 11, ln 13-36) which utilize an adhesive of an ethylene vinyl acetate (EVA) copolymer and silyl peroxide (Snedeker col. 2, line 21). The EVA copolymer is cured by reaction with the radicals from the peroxide group of the silyl peroxide (Snedeker col. 4, ln 21-31; col. 5, ln 33-37) and the silyl group acts as an organic compound source of silicon (Snedeker col. 5, ln 33-37) which functions as an adhesion promoter (Snedeker col. 7, ln 54-60). It would therefore be obvious to one of ordinary skill in the art to utilize the EVA/silyl peroxide copolymer as the adhesive between Gooding in view of Delisle because the EVA/silyl peroxide copolymer cures via free-radical reactions and the silyl functions as an adhesion promoter between layers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Delisle, as applied to claim 14 above, and further in view of Fuqua et al. (US 7,520,207).
Regarding claim 16, Gooding in view of Delisle teaches a ballistic shield set into a frame, as above for claim 14.
Gooding in view of Delisle is silent with respect to the top component of the frame being releasably connected to the first and/or second side components.
Gooding in view of Delisle and Fuqua are related in the field of transparent ballistic shields. Fuqua teaches a modular frame that can be dissembled (Fuqua col. 5, ln 9-16; col. 7, ln 29-31) such that disassembled transport of panels is possible (Fuqua col. 7, ln 29-31). Fuqua further teaches that by utilizing a modular system, the shield can be attached to other shields, allowing for additional shield configurations to be possible (Fuqua col. 7, ln 16-28). It would therefore be obvious to one of ordinary skill in the art to modify the frame of Gooding in view of Delisle with the modular frame of Fuqua because this would enable disassembly for transport, as well as additional configurations by connecting multiple shield panels.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding (US 3,858,242) in view of Delisle et al. (US 5,496,598) in further view of Madden, Jr. (US 5,413,026).
Regarding claim 17, Gooding in view of Delisle teaches the protective shield of claim 1.
Gooding in view of Delisle is silent with respect to the protective shield being releasably mounted on a manned vehicle.
Gooding in view of Delisle and Madden, Jr. are related in the field of transparent bullet resistant panels. Madden, Jr. teaches a vehicle with removable bullet resistance transparent panels (Madden, abs). It would be obvious to one of ordinary skill in the art to removeably apply the transparent bullet resistant shield of Gooding in view of Delisle as taught by Madden, Jr. because this is a known use in the art.
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 12/21/2020 is insufficient to overcome the rejection of claims 1, 2, 6, 14, 15, and 21 based upon Gooding as set forth in the last Office action because:
Applicant argues that the shield of Gooding is held together via an external frame, and therefore does not read upon the present claims, as the present claims are adhered together. The Examiner respectfully disagrees. To the first point, while it is acknowledged that Gooding makes use of a frame, Gooding also makes use of an adhesive. Further, claim 1 is written with ‘comprising’ language and so unrecited additional features may be present and still read upon the claims as presented. Additionally, claims 14-16 of the present application go on to require the presence of a frame. Therefore, this argument is unpersuasive.
Applicant argues that Gooding does not teach a sacrificial layer directly adhered to a base layer via a layer consisting of an adhesive such that there is at least a section with the cross section of base layer/adhesive/sacrificial layer; rather Gooding makes use of an additional ‘spacer’ combined with adhesives. The Examiner broadly agrees, and as such the rejection above has been updated to reflect the narrowed scope of the claim, above.
Applicant argues that Ogura and/or Lexan cannot maintain a ballistic rating on their own and must be combined with sheets of glass and a frame, and therefore does not read upon the invention as claimed. It is noted that neither Ogura or Lexan stand alone as reverences, being utilized to modify Gooding in Ogura’s case, or to illustrate a known aspect of polycarbonate manufacturing in Lexan’s case. Further, claim 1 is written with ‘comprising’ language and so unrecited additional features such as glass layers may be present and would still read upon the claims as presented.
Applicant argues on pages 5-6 that modifying Ogura to have an air gap as in Gooding would render it inoperative due to the method of manufacture of Ogura utilizing pressure and autoclave. This argument has been rendered moot as the amendments to the claims necessitated a new rejection.
Applicant argues that neither of Ogura nor Gooding are related to ripple orientation and that further, Hydrosight, Lexan, nor Palsun would lead one to determine appropriate orientation of the ripple patterns and therefore do not teach the claimed invention. While Ogura and Gooding do not discuss ripple orientation in themselves, Palsun illustrates that ripple is an innate defect with the production of polycarbonate sheets, and Lexan shows that orienting stacks of polycarbonate to maintain transparency is known. Further, while Applicant appears to be arguing that a specific orientation of the polycarbonate sheets is claimed, the Examiner respectfully 
Applicant argues on pages 7 and 8 that Berkovitz would not cure any deficiencies of Ogura or Gooding. It is noted that due to the amendment to the claims, Berkovitz is no longer being applied.
Applicant argues on page 8 that Snedeker is a laminate and therefore is not related to the present invention. The Examiner respectfully disagrees, and notes that ‘laminate’ can also reference layers on layers rather than a specific laminated-via-heat-pressure structure.
Applicant argues on page 8 that Fuqua does not cure the alleged deficiencies of Ogura and Gooding. The Examiner notes that this is moot at the rejection no longer relies upon the combination of Ogura in view of Gooding. 
Applicant argues on page 9 that Madden does not teach an air gap and therefore suffers from the alleged deficiencies of Ogura and Gooding, above. The Examiner notes that this is moot at the rejection no longer relies upon the combination of Ogura in view of Gooding.

Response to Arguments
Applicant’s arguments, see Remarks pages 7 and 8, filed 12/21/2020, with respect to the 102(a)(1) rejection over Gooding have been fully considered and are persuasive.  The 102(a)(1) rejection over Gooding of claims 1-2, 6, 14, and 15 has been withdrawn. 
Applicant’s arguments with respect to claim 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        4/4/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781